DETAILED ACTION
	This is a non-final rejection in response to application filed 11/1/21. Claims 1-12 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Striker et al. (US 2016/0076452).
	Regarding independent claim 1, Striker teaches a method for pumping fuel to a turbomachine 114, comprising: 
using an electric metering system to meter fuel [0020] to one or more fuel injectors of the turbomachine [0002, 0023]. Although the fuel injectors are not explicitly stated, they are inherently present as the fuel manifolds provide fuel to the gas turbine engine and the combustor.
Regarding dependent claim 2, Striker teaches wherein the electric metering system is an electric pump configured to start the turbomachine and to meter fuel to the fuel injectors [0020,0023].
Regarding dependent claim 4, Striker teaches wherein the electric metering system includes a separate electric starter pump 106 and a controllable metering valve 128.
	Regarding independent claim 7, Striker teaches a method for not returning fuel to a fuel tank in a turbomachine to reduce heat addition to on-board fuel (as seen in figures 1 and 2), comprising: 
metering fuel [0020] to one or more fuel injectors of a turbomachine [0002, 0023] (although the fuel injectors are not explicitly stated, they are inherently present as the fuel manifolds provide fuel to the gas turbine engine and the combustor) using an electric metering system [0020] to continuously pump only required fuel to the fuel injectors and thereby eliminating a need to return fuel to the fuel tank [0028].
Regarding dependent claim 8, Striker teaches wherein the electric metering system is an electric pump configured to start the turbomachine and to meter fuel to the fuel injectors [0020,0023].
Regarding dependent claim 10, Striker teaches wherein the electric metering system includes a separate electric starter pump 106 and a controllable metering valve 128.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Striker in view of
Miller and further in view of Wernberg et al. (US 2005/021 7236).
Regarding dependent claim 3 and 9, Striker teaches the invention as claimed and discussed but fails to teach further comprising pumping fuel to the electric metering system using a mechanical vapor core fuel pump.
Wernberg teaches a similar system and teaches it was known to use a vapor core pump to pump
fuel for combustion [0053].
It would have been obvious to one of ordinary skill in the art at the time of the invention to
combine the teachings of a vapor core pump, as taught by Wernberg, to the device of Striker, as part of an obvious combination of known prior art structures to achieve predictable results, in
this case, to pump fuel at a greater efficiency (as evidenced by Leachman US 4643635, col. 1 lines 40-
50). See KSR; MPEP 2141 Ill A.
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Striker in view of  Wernberg and further in view of Miller et al. (US 2017/0159564).
Regarding dependent claim 5 and 11, Striker in view of Wernberg teaches the invention as claimed and discussed. Striker in view of Wernberg fails to teach wherein the fuel-oil cooler is disposed between the main fuel pump and the electric metering system.  Although Striker has a fuel -oil cooler 113, the location is different.  
Miller teaches it was known to have fuel-oil cooler 220 is disposed between the main fuel pump 222 and the electric metering system 214.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the location of the fuel-oil cooler of Striker in view of Wernberg to be located between the main fuel pump and electric metering system because it has been held that merely rearranging parts of an invention involves only routine skill in the art - MPEP 2144.04 (VI-C). 

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach the fuel-oil cooler is between the electric metering system and the one or more fuel injectors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741